Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1950 Filed 04/22/21 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

       HOBART-MAYFIELD, INC., D/B/A
          MAYFIELD ATHLETICS,

                  Plaintiff,
                                                    Case No. 19-cv-12712
                     v.
                                                 U.S. DISTRICT COURT JUDGE
    NATIONAL OPERATING COMMITTEE ON                 GERSHWIN A. DRAIN
    STANDARDS FOR ATHLETIC EQUIPMENT,
                 ET AL.,

              Defendants.
     ______________                    /

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
                         DISMISS [#62]

                                  I. INTRODUCTION

        On September 16, 2019, Plaintiff Hobart-Mayfield, Inc. (“Mayfield”) filed the

instant action against Kranos Corporation (“Schutt Sports”), Riddell, Inc., Xenith,

LLC, Gregg Hartley, Michael Oliver, Vincent Long, and Kyle Lamson (collectively

referred to as the “Manufacturer Defendants”) as well as the National Operating

Committee on Standards for Athletic Equipment (“NOCSAE”).1 See ECF No. 1.


1
  On December 23, 2020, Defendant Kranos Corporation, doing business as Schutt
Sports, filed a Suggestion of Bankruptcy and Notice of Operation of the Automatic
Stay. ECF No. 64. The Notice indicates that Defendant voluntarily filed for
bankruptcy on December 18, 2020. While the Court acknowledges the petition filed
in the United States Bankruptcy Court for the District of Delaware, the ultimate
disposition of this case is not affected by Defendant’s filing.
                                           1
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1951 Filed 04/22/21 Page 2 of 23




Plaintiff filed an Amended Complaint on October 10, 2020. ECF No. 61. Plaintiff

maintains that Defendants have unlawfully interfered with the sale of its helmet

aftermarket product, the S.A.F.E.Clip, in violation of the Sherman Act and the

Michigan Antitrust Reform Act. Id.

         Presently before the Court is Defendants’ Motion to Dismiss, filed on

November 11, 2020. ECF No. 62. Plaintiff filed its Response in Opposition on

December 11, 2020. ECF No. 63. Defendants’ Reply was filed on December 28,

2020. ECF No. 65. The Court held a hearing on this matter on April 13, 2021. For

the reasons that follow, the Court will GRANT Defendants’ Motion to Dismiss

[#62].

                                   II. BACKGROUND

         A. Factual Background
         Plaintiff Hobart-Mayfield, Inc. is the marketer, distributor, and seller of a

football helmet shock absorber called the “S.A.F.E.Clip.”             ECF No. 61,

PageID.1340. The S.A.F.E.Clip is an aftermarket “add-on” product that “can be

retrofitted to most existing helmets and facemasks” and purports to reduce the

impact to the football player’s helmet each time they are hit. Id. at PageID.1358.

Mayfield was formed in 2014 and received fully patented status for the S.A.F.E.Clip

in 2017. Id. Plaintiff states that “several generations of the S.A.F.E.Clip were

extensively tested and refined” between 2016 and 2018. Id. Plaintiff further claims


                                           2
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1952 Filed 04/22/21 Page 3 of 23




that “the use of the S.A.F.E.Clip resulted in force reductions as high as 35% per hit”

after multiple rounds of helmet testing. Id. at PageID.1359.

      The National Operating Committee on Standards for Athletic Equipment

(“NOCSAE”) is a nonprofit body that “develops voluntary performance and test

standards for athletic equipment that are available for adoption by any athletic

regulatory body.” Id. at PageID.1350, 1424. The parties agree that the majority of

football regulatory bodies require most players, from youth leagues to the NFL, to

use football helmets and facemasks that comply with NOCSAE standards. Id.

Plaintiff contends that under this structure, equipment that does not meet NOCSAE

standards “are almost entirely excluded from the respective markets for football

helmets and football helmet Add-ons.” Id. at PageID.1356.

      Plaintiff states that NOCSAE enters into licensing agreements with certain

football helmet manufacturers, including Defendants Riddell, Schutt Sports, and

Xenith, which allows them to utilize NOCSAE-trademarked logos and phrases. Id.

at PageID.1371. Plaintiff alleges that these Defendants together control nearly one

hundred percent of the relevant football helmet and Add-on or replacement part

market. Id.

      NOCSAE published various press releases, some from 2013 and others from

2018, that relate to the certification of helmets with Add-on products attached. The

2013 press releases states in relevant part:


                                           3
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1953 Filed 04/22/21 Page 4 of 23




      The addition of an item(s) to a helmet previously certified without those
      item(s) creates a new untested model. Whether the add-on product changes
      the performance or not, the helmet model with the add-on product is no longer
      “identical in every aspect” to the one originally certified by the manufacturer.

      When this happens, the manufacturer which made the original certification
      has the right, under the NOCSAE standards, to declare its certification void.
      It also can decide to engage in additional certification testing of the new model
      and certify the new model with the add-on product, but it is not required to do
      so.

Id. at PageID.1522 (emphasis added). Thus, the addition of an Add-on product to a

previously NOCSAE-certified helmet would create a new untested—and

uncertified—helmet model. Id. However, the 2013 press release statements did

specify that “[c]ompanies which make add-on products for football helmets have the

right to make their own certification of compliance with NOCSAE standards on a

helmet model, but . . . the certification and responsibility for the helmet/third-party

product combination would become theirs, (not the helmet manufacturer).” Id.

      The 2018 press release statements addressed a different position on this issue,

providing now that:

      The addition of an item(s) to a helmet previously certified without the item(s)
      creates a new untested model. Whether the add-on product improves the
      performance or not, the helmet model with the add-on product is no longer
      “identical in every aspect” to the one originally certified by the manufacturer.

      .......

      When this happens, the helmet manufacturer has the right, under the
      NOCSAE standards, to declare its certification void. It may elect to allow the
      certification to remain unaffected, or it may also decide to engage in additional


                                          4
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1954 Filed 04/22/21 Page 5 of 23




      certification testing of the new model and certify the new model with the add-
      on product, but it is not required to do so.
Id. at PageID.1525. This release indicates that third party add-on manufacturers

could no longer independently acquire NOCSAE certification for the helmets with

Add-on products.

      Plaintiff thus alleges that the Manufacturer Defendants’ right to declare its

NOCSAE certification void constitutes an unreasonable restraint on trade that

interferes with sales of the S.A.F.E.Clip. Plaintiff points specifically to the licensing

agreements between NOCSAE and the Manufacturer Defendants as evidence of a

conspiracy to exclude the S.A.F.E.Clip from the market. ECF No. 61, PageID.1367.

These licensing agreements, Plaintiff claims, “are unreasonably anticompetitive

because all of NOCSAE’s legitimate standard setting objectives could be served

with less restrictive licensing terms.” Id. These allegations form the basis for

Plaintiff’s claims for violations of the Sherman Act and Michigan Antitrust Reform

Act as well as tortious interference with a business relationship or expectancy by all

Defendants. Id.

      B. Procedural Background
      Plaintiff filed its initial Complaint against Defendants on September 16, 2019.

See ECF No. 1.       Pursuant to multiple stipulations, Defendants were granted

additional time to respond to the Complaint. See ECF Nos. 5, 10, 20. Defendants

subsequently moved to dismiss Plaintiff’s Complaint in late 2019 and early 2020.


                                           5
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1955 Filed 04/22/21 Page 6 of 23




ECF Nos. 18, 31. The dismissal motions were fully briefed following a stipulated

extension of time for Plaintiff to file its Response. See ECF No. 25.

      On October 19, 2020, this Court granted Plaintiff’s Motion for Leave to File

an Amended Complaint and consequently mooted Defendants’ outstanding Motions

to Dismiss. See ECF No. 60. Defendants now move to dismiss Plaintiff’s First

Amended Complaint.

                                III. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See Fed. R. Civ. P. 12(b)(6). To withstand a motion to dismiss pursuant to

Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quotation marks omitted) (quoting Fed. R. Civ. P. 8(a)(2); Conley

v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

the plausibility standard articulated in Twombly).


                                            6
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1956 Filed 04/22/21 Page 7 of 23




      When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of his factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

courts are required to accept the factual allegations in a complaint as true, Twombly,

550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

conclusions. See Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

the plaintiff’s pleading for relief must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).

                                  IV. DISCUSSION
      Plaintiff asserts six counts against Defendants: (1) Violation of the Sherman

Act and the Michigan Antitrust Reform Act by all Defendants (Count I); (2)

Conspiracy to Restrain Trade in violation of the Sherman Act and the Michigan

Antitrust Reform Act by all Defendants (Count II); (3) Tortious Interference with a

Business Relationship or Expectancy by Schutt Sports (Count III); (4) Tortious

Interference with a Business Relationship or Expectancy by Riddell (Count IV); (5)

Tortious Interference with a Business Relationship or Expectancy by Xenith (Count

V); and (6) Tortious Interference with a Business Relationship or Expectancy by




                                          7
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1957 Filed 04/22/21 Page 8 of 23




NOCSAE (Count VI). The Court will address the claims in their relative pairings

below.

      A. Count I
      Section 1 of the Sherman Act prohibits contracts or conspiracies “in restraint

of trade or commerce among the several States.” 15 U.S.C. § 1; see Ohio v. Am.

Express Co., 138 S. Ct. 2274, 2283 (2018).2 The Supreme Court has emphasized

that only unreasonable restraints of trade are considered in violation of the Sherman

Act. Id. Thus, in order to establish a violation of Section 1, a plaintiff must

demonstrate that there is: (1) an agreement, which may be in the form of a contract,

combination, or conspiracy; (2) affecting interstate commerce; (3) that imposes an

unreasonable restraint of trade. See White and White, Inc. v. American Hospital

Supply Corp., 723 F. 2d 495, 504 (6th Cir. 1983); see also United States v. Blue

Cross Blue Shield of Michigan, 809 F. Supp. 665, 671 (E.D. Mich. 2011).

      “To plead unlawful agreement, a plaintiff may allege either an explicit

agreement to restrain trade, or ‘sufficient circumstantial evidence tending to exclude

the possibility of independent conduct.’” Watson Carpet & Floor Covering, Inc. v.

Mohawk Indus., Inc., 648 F.3d 452, 457 (6th Cir. 2011) (quoting In re Travel Agent




2
  “Because the Michigan Anti-Trust statute and the Sherman Anti-Trust Act mirror
each other, [the court] appl[ies] the same analysis to both the federal and state anti-
trust claims.” Am. Council of Certified Podiatric Physicians & Surgeons v. Am.
Bd. of Podiatric Surgery, Inc., 323 F.3d 366, 368 n.1 (6th Cir. 2003).
                                           8
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1958 Filed 04/22/21 Page 9 of 23




Comm'n Antitrust Litig., 583 F.3d 896, 907 (6th Cir. 2009)). But “[u]nder either

approach, the facts alleged must ‘plausibly suggest[],’ rather than be ‘merely

consistent with,’ an agreement to restrain trade in violation of the Sherman Act.” Id.

      In its first claim, Plaintiff alleges that the licensing agreements between the

Manufacturer Defendants and Defendant NOCSAE permit unreasonable restraints

on trade regarding the certifications of helmets with Add-on products attached. ECF

No. 61, PageID.1408. However, Plaintiff clarifies in its Response brief that Count I

is based not just on the licensing agreements, but also “on terms NOCSAE added

beyond the four corners of the initial agreements themselves.”         ECF No. 63,

PageID.1618. Plaintiff’s assertion is accordingly reliant on the difference between

the 2013 and 2018 NOCSAE press releases and the lost ability for Add-on

manufacturers to independently obtain NOCSAE helmet certification.                 Id.

Defendants oppose this argument, maintaining instead that the licensing agreements

were never amended and contain standard provisions that do not unreasonably

restrain trade with Add-on product manufacturers. See ECF No. 65, PageID.1938-

39.

      During the hearing on this matter, the parties disagreed about the

characterization of a third NOCSAE document, this time from 2015. See ECF No.

61, PageID.1455. Defendants state that the NOCSAE policy changed not in 2018

but “three years earlier in 2015, when it began requiring all certifications of


                                          9
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1959 Filed 04/22/21 Page 10 of 23




 compliance with NOCSAE standards to be made by an American National Standards

 Institute accredited product-certification body . . . and thereby eliminated the self-

 certification option.” ECF No. 62, PageID.1590. Plaintiff acknowledges this

 document, but maintains that the 2013 policy regarding Add-on manufacturer

 NOCSAE certifications was viable until the 2018 press release expressly removed

 that language.

       The ultimate resolution of this Count, however, does not hinge on whether

 NOCSAE’s policy regarding Add-on manufacturer certifications changed in 2015

 or 2018. Plaintiff’s first Count is deficient because it has not demonstrated that the

 licensing agreements themselves, or the impact of the 2013, 2015, or 2018

 NOCSAE-related documents, were unreasonable restraints on trade. The change in

 policy reflected the omission of the Add-on manufacturer certification—but did not

 impact what the Manufacturer Defendants could or could not do with NOCSAE

 certifications. As Plaintiff’s First Amended Complaint notes, the Manufacturer

 Defendants always had “the right, under NOCSAE standards, to declare its

 certification void” in 2013. ECF No. 61, PageID.1365. Defendants are correct to

 emphasize that neither the form agreements nor the press statements “require that

 any action be taken with respect to add-ons, much less require their exclusion.” ECF

 No. 65, PageID.1938.




                                          10
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1960 Filed 04/22/21 Page 11 of 23




       Plaintiff thus fails to meet the Watson Carpet standard demonstrating “either

 an explicit agreement to restrain trade, or ‘sufficient circumstantial evidence tending

 to exclude the possibility of independent conduct.’” 648 F.3d at 457. In Watson

 Carpet, the plaintiff sufficiently alleged that the defendants actively worked together

 to design a plan and exclude the plaintiff from the market by making false and public

 accusations about the plaintiff’s business and unilaterally refusing to sell any of its

 products in the market. See id. at 455 (describing how the defendants falsely claimed

 that the plaintiff “used drugs, sold drugs, cheated his customers, slept with his

 employees, had financial problems, had trouble with the IRS, and was in the

 mob,” while also instructing employees to “keep [the p]laintiff from getting the sale,

 even if it meant losing money on the sale.”).

       Here, Plaintiff’s claims in the First Amended Complaint fall far short of this

 standard—there are no allegations of any communication, agreement, or

 conspiratorial conduct between Defendants about the policy change or any of the

 Manufacturer Defendants’ licensing agreements. See In re Travel Agent Comm'n

 Antitrust Litig., 583 F.3d at 907 (quoting Monsanto Co. v. Spray–Rite Service Corp.,

 465 U.S. 752, 768 (1984)) (“[T]here must be direct or circumstantial evidence that

 reasonably tends to prove that the defendant and others had a conscious commitment

 to a common scheme designed to achieve an unlawful objective.”).              Further,

 Defendants emphasize that these license agreements applied to “sports equipment


                                           11
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1961 Filed 04/22/21 Page 12 of 23




 manufacturers” more broadly, including helmets and other equipment for baseball,

 softball, ice hockey, lacrosse, and polo. ECF No. 62, PageID.1588. Plaintiff’s

 allegations do not adequately explain how these widely used licensing agreements

 are evidence of a conspiracy specifically executed by football helmet manufacturers.

       Plaintiff additionally fails to demonstrate how the certification policy

 modification was unreasonable in light of Defendants’ competing and valid interests

 in maintaining their brand credibility and helmet safety standards. Thus, Count I

 does not provide sufficient evidence beyond mere speculation that demonstrates a

 conspiracy derived from the licensing agreements and the NOCSAE press releases.

 The Court will accordingly grant Defendants’ Motion as to Count I.

       B. Count II
       In its second claim, Plaintiff argues that Defendants have engaged in an

 overarching conspiracy “to decertify any football helmets to which consumers have

 applied helmet Add-ons regardless of whether the helmet and Add-on collectively

 meet[] NOCSAE standards” in violation of Section 1 of the Sherman Act. ECF No.

 61, PageID.1410 (emphasis in original). This allegation is purportedly supported by

 various circumstantial factors that establish Defendants’ involvement in unlawful,

 parallel conduct to restrain trade. In response, Defendants argue that the majority of

 Plaintiff’s arguments are boilerplate allegations devoid of the requisite detail to

 survive a dismissal motion. See ECF No. 62, PageID.1593. Defendants further


                                          12
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1962 Filed 04/22/21 Page 13 of 23




 maintain that the circumstantial evidence supports their position and emphasizes

 their independent concerns about the S.A.F.E.Clip product’s safety.

       A plaintiff must plead more than parallel conduct to maintain their claim; as

 described in Twombly, “parallel conduct, even conduct consciously undertaken,

 needs some setting suggesting the agreement necessary to make out a § 1 claim;

 without that further circumstance pointing toward a meeting of the minds, an account

 of a defendant's commercial efforts stays in neutral territory.” 550 U.S. at 557. “An

 allegation of parallel conduct is thus much like a naked assertion of conspiracy in a

 § 1 complaint: it gets the complaint close to stating a claim, but without some further

 factual enhancement it stops short of the line between possibility and plausibility of

 “entitle[ment] to relief.” Id. (internal quotations omitted).

       Accordingly, a plaintiff must provide sufficient circumstantial evidence, also

 called “plus factors,” that tend to exclude the possibility of independent conduct. In

 re Travel Agent Comm'n Antitrust Litig., 583 F.3d at 907. The Sixth Circuit has

 provided various “plus factors” that a district court may employ in its analyses,

 including “(1) whether the defendants' actions, if taken independently, would be

 contrary to their economic self-interest; (2) whether defendants have been uniform

 in their actions; (3) whether defendants have exchanged or have had the opportunity

 to exchange information relative to the alleged conspiracy; and (4) whether

 defendants have a common motive to conspire.” Id.


                                           13
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1963 Filed 04/22/21 Page 14 of 23




       Here, Plaintiff’s second Count relies heavily on the allegation that Defendants

 are voiding, or threatening to void, their helmet NOCSAE certifications if third-party

 Add-on products are attached, even when the combined product passes the required

 NOCSAE testing standards. See ECF No. 63, PageID.1621-22. Plaintiff supports

 its claim by noting that Zuti, a non-party Add-on manufacturer, purportedly

 developed faceguards that pass NOCSAE certification standards with Defendant

 Riddell’s helmets. See ECF No. 61, PageID.1387. But even with this certification,

 “Riddell nevertheless still voids its helmet certifications if the helmets are used with

 a Zuti faceguard.”     Id.   This is an example, Plaintiff argues, of the ongoing

 conspiracy to entirely exclude all Add-on products like the S.A.F.E.Clip from the

 market.

       As Defendants point out, however, the claims in the First Amended Complaint

 must derive from Mayfield’s experiences; allegations as to other Add-on products,

 such as the Zuti faceguard, cannot be substituted to form the basis of Plaintiff’s own

 claims. Plaintiff’s claims must therefore “stand or fall on its allegations relating to

 Mayfield and the S.A.F.E.Clip.” ECF No. 62, PageID.1596. When asked about this

 during the hearing, Plaintiff conceded that First Amended Complaint contains no

 allegations stating that Mayfield submitted evidence to the Manufacturer Defendants

 that demonstrated its product, the S.A.F.E.Clip, complied with NOCSAE standards.

 While the product underwent various rounds of testing between 2016 and 2018, it is


                                           14
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1964 Filed 04/22/21 Page 15 of 23




 not pled that Defendants (1) knew whether or not Plaintiff’s product was NOCSAE-

 compliant; (2) received information about Plaintiff’s most recent testing results; or

 (3) voided or threatened to void their NOCSAE-compliance with the S.A.F.E.Clip

 product attached. Without these facts, Plaintiff does no more than speculate that its

 product would be rejected even if it were in full compliance with NOCSAE

 standards—but mere speculation does not survive the pleading requirements

 established under Twombly.

       In an attempt to illustrate additional “plus factors” indicating Defendants’

 broader conspiracy, Plaintiff also points to specific communications between

 Defendants Schutt and Xenith in 2018 about testing an older model—the only one

 seemingly available to them—of the S.A.F.E.Clip. ECF No. 61, PageID.1391.

 While the email states that the product failed certain testing performed

 independently by both Schutt and Xenith, Plaintiff highlights that this

 communication between the parties was in purported violation of nondisclosure

 agreements. Id. But the Court is not persuaded that this exchange evinces an attempt

 by Defendants to “coordinate their opposition to the product and further lessen

 competition from Mayfield Athletics and other Add-on manufacturers.” Id. at 1392.

 To the contrary, the communication plainly illustrates that Defendants found that an

 older version of the S.A.F.E.Clip failed NOCSAE compliance—which Plaintiff does

 not dispute. The Court agrees with Defendants that it was “only natural” for the


                                          15
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1965 Filed 04/22/21 Page 16 of 23




 Manufacturer Defendants to individually reject the use of a product that changed

 their helmets absent ironclad assurance as to its safety, especially considering the

 potential for serious head injuries and concussions. See ECF No. 62, PageID.1585.

 Thus, without more, this claim does not “invest[] either the action or inaction alleged

 with a plausible suggestion of conspiracy.” Twombly, 550 U.S. at 565.

        The additional circumstantial factors Plaintiff provides similarly fail to rise

 above the level of speculation with neutral, parallel conduct. For example, Plaintiff

 references the Manufacturer Defendants’ purported control of the NOCSAE board

 and the potential for collusion where “Defendants routinely attended trade

 association meetings.” ECF No. 63, PageID.1627. But mere presence on either a

 board or at a trade association meeting, without further factual allegations, does not

 amount to a conspiracy claim. See, e.g., In re Elevator Antitrust Litig., 502 F.3d 47,

 50 (2d Cir. 2007) (the allegation “is in entirely general terms without any

 specification of any particular activities by any particular defendant; it is nothing

 more than a list of theoretical possibilities . . . .”). Additionally, exhibits to the First

 Amended Complaint reveal that NOCSAE’s board contains representation from at

 least ten different organizations, not just football helmet manufacturers. See ECF

 No. 61, PageID.1424-25 (listing, for example, the American Medical Society for

 Sports Medicine and the National Athletic Trainers Association as additional

 NOCSAE board members).


                                             16
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1966 Filed 04/22/21 Page 17 of 23




       Thus, without more information, such as (1) when conspiratorial

 communication and conduct occurred between Defendants; (2) which Defendants

 communicated with one another to influence NOCSAE policy; or (3) how

 Defendants acted in concert to unilaterally exclude the S.A.F.E.Clip from the

 market, the Court cannot find Plaintiff’s second Count sufficient to withstand

 dismissal.   Instead, the First Amended Complaint largely contains bare legal

 conclusions or allegations of unilateral conduct that remain in neutral territory and

 does not rise to the level of conspiratorial action. See ECF No. 62, PageID.1578.

 The Sixth Circuit has routinely dismissed cases on similar grounds, holding that

 “[g]eneric pleading, alleging misconduct against defendants without specifics as to

 the role each played in the alleged conspiracy, was specifically rejected by

 Twombly.” Total Benefits Plan. Agency, Inc. v. Anthem Blue Cross & Blue Shield,

 552 F.3d 430, 436 (6th Cir. 2008) (specifying that “nowhere did Plaintiffs allege

 when Defendants joined the [] conspiracy, where or how this was accomplished, and

 by whom or for what purpose.”).

       Further, during the hearing, the parties both discussed whether Defendants

 were acting contrary to their respective economic interests by declining to adopt the

 S.A.F.E.Clip to their helmets. Plaintiff argued that “NOCSAE has an economic

 interest in maintaining safety standards by certifying helmet/Add-on combinations

 when testing data establishes that they reduce risks,” and that the policy change


                                          17
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1967 Filed 04/22/21 Page 18 of 23




 reflected in the 2018 press release contradicts this interest.           ECF No. 63,

 PageID.1626.     But Defendants do not dispute that both NOCSAE and the

 Manufacturer Defendants share this strong economic interest in maintaining safety

 standards and engaging with NOCSAE-compliant Add-ons. Instead, as discussed

 supra, Plaintiff fails to allege that it ever provided Defendants with a NOCSAE-

 compliant S.A.F.E.Clip.

       Consequently, Defendants are not acting contrary to their economic interests

 by adhering to publicly available safety standards and ensuring that their credibility

 as institutional and market actors are maintained. As Defendants note, it was prudent

 for them to decline to use the S.A.F.E.Clip at this juncture because helmet

 manufacturers have an equally “strong incentive and moral imperative to control the

 quality of their products . . . [i]f they do not, safety is compromised, and they subject

 themselves to negative press and liability.” ECF No. 62, PageID.1585. Given these

 competing objectives, Plaintiff’s Count II fails to plead sufficient “plus factors” of

 circumstantial evidence demonstrating an overarching conspiracy here.

       Finally, while Plaintiff has not met the standards to plead a conspiracy, the

 Court also notes its agreement with Defendants’ assertion that the First Amended

 Complaint does not contain adequate facts to establish either a per se violation of

 antitrust law or a violation under the rule of reason. See ECF No. 62, PageID.1597.

 Neither Count I or II allege that Defendants “boycott[ed] suppliers or customers in


                                            18
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1968 Filed 04/22/21 Page 19 of 23




 order to discourage them from doing business with a competitor,” a general

 requirement for per se violations. Re/Max Int'l, Inc. v. Realty One, Inc., 173 F.3d

 995, 1013 (6th Cir. 1999) (quoting F.T.C. v. Indiana Fed'n of Dentists, 476 U.S. 447,

 458 (1986)).       Given Defendants’ competing interests in safety and standards

 adherence, this case clearly does not involve “agreements whose nature and

 necessary effect are so plainly anticompetitive that no elaborate study of the industry

 is needed to establish their illegality.” Lie v. St. Joseph Hosp. of Mount Clemens,

 Mich., 964 F.2d 567, 569 (6th Cir. 1992).

           Plaintiff’s argument fails under the rule of reason inquiry as well, which

 provides that the “test of legality is whether the restraint imposed is such as merely

 regulates and perhaps thereby promotes competition or whether it is such as may

 suppress or even destroy competition.” Indiana Fed'n of Dentists, 476 U.S. at 458

 (quoting Bd. of Trade of City of Chicago v. United States, 246 U.S. 231, 238 (1918)).

 As the Court has discussed, Plaintiff has failed to demonstrate how NOCSAE’s

 policy change unreasonably restrained trade or fostered an anticompetitive market.

 The First Amended Complaint fails to rise above the level of mere speculation,

 especially with regard to the S.A.F.E.Clip specifically. Without this evidence,

 Plaintiff cannot adequately plead a violation of antitrust law under the rule of reason

 either.

           Accordingly, the Court will also dismiss Plaintiff’s Count II.


                                              19
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1969 Filed 04/22/21 Page 20 of 23




       C. Counts III-VI
       Plaintiff’s remaining Counts allege that Defendants individually and

 intentionally interfered with Mayfield’s “ongoing business relationships and

 business expectancies with football teams, football players, football equipment

 distributors, and other purchasers of football equipment throughout the United

 States.” ECF No. 61, PageID.1410-11. Defendants collectively deny Plaintiff’s

 claims, arguing instead that Plaintiff fails to establish any malicious conduct by

 Defendants or any valid business expectancies that could maintain Counts III

 through VI. See ECF No. 62, PageID.1598-99.

       In order to state a claim for intentional interference with a business

 relationship or expectation, a plaintiff must allege the following elements: (1) the

 existence of a valid business relationship or expectancy; (2) knowledge of the

 relationship or expectancy by defendant; (3) an intentional interference by defendant

 inducing or causing a breach or termination of the relationship or expectancy; and

 (4) resulting damage to the plaintiff. Badiee v. Brighton Area Sch., 265 Mich. App.

 343, 365-66, 695 N.W.2d 521 (2005). The third prong, intentional interference,

 requires that the plaintiff demonstrate with some specificity “affirmative acts by the

 defendant that corroborate the improper motive of the interference.” BPS Clinical

 Labs. v. Blue Cross & Blue Shield of Michigan, 217 Mich. App. 687, 699, 552

 N.W.2d 919, 925 (1996) (citing Feldman v. Green, 138 Mich. App. 360, 369, 360


                                          20
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1970 Filed 04/22/21 Page 21 of 23




 N.W.2d 881 (1984)). Importantly, “[w]here the defendant's actions were motivated

 by legitimate business reasons, its actions would not constitute improper motive or

 interference.” Id. (citing Michigan Podiatric Medical Ass'n v. Nat'l Foot Care

 Program, Inc., 175 Mich. App. 723, 736, 438 N.W.2d 349 (1989)).

       Here, Plaintiff’s remaining claims fail on two separate grounds: Plaintiff does

 not adequately allege either (1) the existence of valid business relationships or

 expectancies by Mayfield, or (2) improper motive or interference by Defendants.

 First, the First Amended Complaint contains only speculation about future business

 relationships that were desired, but not acquired, by Mayfield. Plaintiff alleges, for

 example, that various football teams—including teams at Georgetown University

 and various Michigan and Wisconsin high schools—declined to purchase

 S.A.F.E.Clips for fear that the product would void the helmets’ warranties. See ECF

 No. 61, PageID.1404-05. But to satisfy the element of a “valid business expectancy”

 under Michigan law, a plaintiff “must show that they had more than a ‘subjective

 expectation of entering into a [business] relationship.’” Saab Auto. AB v. Gen.

 Motors Co., 953 F. Supp. 2d 782, 789 (E.D. Mich. 2013) (Drain, J.), aff'd, 770 F.3d

 436 (6th Cir. 2014). As in Saab, Plaintiff presents no facts “that indicate that any of

 the various agreements were close to or in the process of being negotiated or

 approved.”    Id.   Plaintiff thus fails to meet its initial burden in the tortious

 interference analysis.


                                           21
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1971 Filed 04/22/21 Page 22 of 23




          Additionally, even accepting Plaintiff’s factual allegations as true, Mayfield

 does not establish how any of the Defendants acted intentionally to harm Plaintiff in

 a manner not “motivated by legitimate business reasons.” Id.; see also Badiee v.

 Brighton Area Sch., 265 Mich. App. 343, 365-66, 695 N.W.2d 521 (2005).

 Mayfield “must allege that the interferer did something illegal, unethical or

 fraudulent,” and it has not done so here. Dalley v. Dykema Gossett, 287 Mich. App.

 296, 324, 788 N.W.2d 679, 696 (2010).             To the contrary, Defendants have

 emphasized their prioritization of safety and credibility in the helmet manufacturing

 space.     See ECF No. 62, PageID.1599.         Plaintiff’s First Amended Complaint

 contains no allegations that the newest generation of the S.A.F.E.Clip met NOCSAE

 certification standards, was provided to Defendants, and was nevertheless rejected

 by the Manufacturer Defendants.         Without this critical claim, Plaintiff cannot

 sufficiently allege that Defendants acted either maliciously or improperly in this

 case.

          Accordingly, Plaintiff has not met its burden to withstand a dismissal motion

 as to its tortious interference claims. Counts III through VI will therefore be

 dismissed.

                                     V. CONCLUSION

          For the reasons discussed herein, Defendants’ Motion to Dismiss [#62] is

 GRANTED.


                                            22
Case 2:19-cv-12712-GAD-EAS ECF No. 68, PageID.1972 Filed 04/22/21 Page 23 of 23




       IT IS SO ORDERED.



                                     s/Gershwin A. Drain_________________
                                     GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE

 Dated: April 22, 2021



                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
               April 22, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        23
